Case 1:20-cv-04487-GBD Document 14 File GadelbeeyeeOaredhSeh mln menenmencrcense —
ia

 

 

 

 

 

USDC SDNY i
| DOCUMENT :
ELECTRONICALLY FiteG i
UNITED STATES DISTRICT COURT BOC #
SOUTHERN DISTRICT OF NEW YORK i
SOUTHERN DISTRICT OF NEWYORK . | DATEFIED: OU 8)
SANDY C. AMADOR RUBIO, a a)
Plaintiff,
ORDER
-against-
20 Civ. 4487 (GBD)
CARLOS MANUEL VARELA DA COSTA and
BEATRIZ ONTANON NASARRE,
Defendants.
=e mew eee eee eee eee ee ee E xX

GEORGE B. DANIELS, United States District Judge:

The conference scheduled for October 21, 2020 at 9:30 am is canceled.

Dated: New York, New York
October 8, 2020
SO ORDERED.

LB. Dowk.

GHORGE B. DANIELS
United States District Judge

 

 
